Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered January 11, 1991, upon a verdict convicting defendant of the crime of assault in the second degree.
Defendant was convicted of the crime of assault in the second degree and sentenced as a second felony offender to a *757term of imprisonment of ZV2 to 7 years. We find no merit to defendant’s contention that County Court erred in its charge to the jury. When read as a whole, County Court’s charge as to defendant’s justification defense was appropriate. Further, given defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.